        Case: 4:18-cr-00342-SL Doc #: 19 Filed: 08/14/19 1 of 2. PageID #: 79




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                    :       CASE NO. 4:18CR342
                                             :
               Plaintiff,                    :
                                             :       JUDGE SARA LIOI
                                             :
       vs.                                   :
                                             :
MATTHEW WATSON,                              :       DEFENDANT’S MOTION FOR
                                             :       COMPETENCY EVALUATION AND
               Defendant.                    :       TO CONTINUE SENTENCING UNTIL
                                             :       IT IS DETERMINED HE IS
                                             :       COMPETENT

       Defendant, through counsel, respectfully moves this Honorable court for an order

committing him to the Bureau of Prison for a competency evaluation pursuant to 18 U.S.C. § 4241,

and to continue his sentencing until it is determined he is competent.

       Undersigned counsel met with Mr. Watson on Friday, August 9, 2019. Counsel is

concerned that Mr. Watson’s mental health had deteriorated to the point where he can no longer

participate in his sentencing hearing. Mr. Watson informed counsel that he has not been receiving

adequate mental health treatment at NEOCC. He has been unable to sleep and the medication he

has been given appears to be making his psychological symptoms worse.

       Undersigned counsel has serious concerns about Mr. Watson’s competency and requests

this Court order him to be committed to the Bureau of Prison for a competency evaluation pursuant

to 18 U.S.C. § 4241, and to continue his sentencing until it is determined he is competent to

proceed.

       For these reasons, Mr. Watson requests that the Court grant this motion.
        Case: 4:18-cr-00342-SL Doc #: 19 Filed: 08/14/19 2 of 2. PageID #: 80



                                               Respectfully submitted,

                                               STEPHEN C. NEWMAN
                                               Federal Public Defender
                                               Ohio Bar: 0051928

                                               /s/Edward G. Bryan
                                               EDWARD G. BRYAN
                                               Assistant Federal Public Defender
                                               Ohio Bar: 0055556
                                               1660 West Second Street, Suite #750
                                               Cleveland, OH 44113
                                               (216) 522-4856 Fax: (216)522-4321
                                               E-mail: edward_bryan@fd.org




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 14, 2019 a copy of the foregoing Motion was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system

to all parties indicated on the electronic filing receipt. All other parties will be served by regular

U.S. Mail. Parties may access this filing through the Court’s system.



                                               /s/Edward G. Bryan
                                               EDWARD G. BRYAN
                                               Assistant Federal Public Defender
